DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 12 and 16 – 20, in the reply filed on 16 June 2021 is acknowledged.  The traversal is on the ground(s) that claims 13 – 15 encompass the features of claim 1 and that the Restriction Requirement does not explain how WO 201164535 A1 (sic, see p. 3 of the reply filed 16 June 2021).  This is not found persuasive because:
	With respect to claims 13 – 15 encompassing the features of claim 1, the examiner observes the method of claim 13 implicitly requires a dryable adhesive per step (2) recited therein, a feature not required of claim 1.  Accordingly, claim 13 defines at least one further feature over that required of claim 1, and therefore does not encompass the features of claim 1.  Rather, claim 13 narrows the scope with respect to claim 1.  The same applies to claim 14, which depends directly on claim 13.  With respect to the Restriction Requirement not explaining how the cited art (i.e. WO 2016/164535 A1, see p. 4 of the Restriction Requirement mailed 14 May 2021), notwithstanding the above issues, assuming arguendo claims 13 – 15 encompass the features of claim 1, the rejections under 35 U.S.C. 103 below, incorporated hereat by reference for the sake of brevity, establish that shared features between claims 1, 13, and 15 do not make a contribution over the prior art.
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 13 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 June 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 105667017 A, referencing a machine translation thereof provided with this Office Action) in view of Lee (KR 10-0845019 B1, referencing a machine translation thereof provided with this Office Action) and Stoner (US 2015/0035204 A1).
	Regarding claim 1, Guo discloses an anti-sticking adhesive tape for molding of a composite material (“self-adhesive high-temperature release cloth”: e.g. Fig. 1; ¶¶ [0007] – [0038]), the anti-sticking adhesive tape comprising the following sequential laminated structures: a fluorine-containing resin layer (“anti-adhesive layer”, “polytetrafluoroethylene film”, “release layer” 1: e.g. Fig. 1; ¶¶ [0009], [0019], [0021], [0024], [0028], [0030], [0037]), a reinforcing material layer (“load-bearing fabric layer”, “glass fiber cloth” e.g. “load-bearing fabric layer” 2: e.g. Fig. 1; ¶¶ [0009], [0010], [0019], [0021], [0022], [0028] – [0030], [0037], [0038]) and an adhesive layer (“adhesive layer”, e.g. “adhesive layer” 3: e.g. Fig. 1; ¶¶ [0009], [0011] – [0019], [0022], [0024], [0028] – [0035], [0038]); wherein a bonding force between the first layer and a resin for molding of a composite material is smaller than a 180-degree peeling adhesion force of the fourth layer (per a requirement for the “self-adhesive high-temperature release cloth” to be reused multiple times when molding resins which can be demolded from the “release layer” 1: e.g. ¶¶ [0004], [0005], [0008], [0024]).
	Although Guo is not specific as to (I) the anti-sticking adhesive tape comprising an adhesive layer laminated between the fluorine-containing resin layer and the reinforcing layer so as to form a first layer 
	With respect to (I), Lee discloses an anti-sticking adhesive tape for molding of a composite material (“release composite sheet”: e.g. Fig. 1, 2; p. 3, ¶ 1, to p. 5, ¶ 7), the anti-sticking adhesive tape comprising the following sequential laminated structures: a fluorine-containing resin layer (“teflon layer”: e.g. Fig. 1, 2; p. 3, ¶¶ 4, 11, 14, 16; p. 4, ¶¶ 1 – 3, 7, 17, 21 – 23; p. 5, ¶¶ 2 – 4), an adhesive layer (“silicon layer”: e.g. Fig. 1, 2; p. 3, ¶¶ 3 – 7, 10 – 14; p. 3, ¶ 16, to p. 4, ¶ 2; p. 4, ¶¶ 7, 10 – 14, 16 – 18, 20 – 23; p. 5, ¶¶ 4, 5), and a reinforcing material layer (“reinforcement cloth”: e.g. Fig. 1, 2; p. 3, ¶¶ 3 – 6, 9 – 14, 17, 18, 24, 25; p. 4, ¶¶ 2, 7 – 14, 16, 17, 20 – 23; p. 5, ¶¶ 2 – 4).
	Lee’s provision of the adhesive layer between a fluorine-containing resin layer and the reinforcing material layer ensures superior tensile strength, tear strength, and durability (e.g. p. 3, ¶ 1; p. 4, ¶ 4; p. 5, ¶ 7).  Guo desires similar properties (e.g. ¶¶ [0008], [0024]).
	Therefore, in order to improve or ensure superior tensile strength, tear strength, and durability, it would have been obvious to modify Guo’s anti-sticking adhesive tape to further comprise an adhesive layer laminated between the fluorine-containing resin layer and the reinforcing material layer.  Thus, an anti-sticking adhesive tape comprising a first layer being a fluorine-containing resin layer, a second layer being a first adhesive layer, a third layer being a reinforcing material layer, and a fourth layer being a second adhesive layer sequentially laminated in this order is provided.
	With respect to (II), Stoner discloses an anti-sticking adhesive tape for molding of a composite material (“silicone masking tape”, “masking article”, e.g. ‘tape” 10: e.g. Fig. 1 – 3; ¶¶ [0005] – [0048]), the anti-sticking adhesive tape comprising the following sequential laminated structures: a fluorine-containing resin layer (“top layer” 16 and/or “release liner” of “fluorocarbons”: e.g. Fig. 3; ¶¶ [0019], [0039], [0040]), a reinforcing material layer (“backing”, e.g. “backing” 12: e.g. Fig. 1 – 3; ¶¶ [0006], [0007], [0017], [0019], [0022] – [0027], [0030], [0033], [0038], [0041], [0047]) and an adhesive layer (“silicone pressure-sensitive adhesive layer”, e.g. “adhesive layer” 14: e.g. Fig. 1 – 3; ¶¶ [0006], [0007], [0017], [0019], [0020], [0022], 16 serves as a release agent preventing resins from sticking thereto in a molding operation: e.g. ¶¶ [0005], [0020], [0038], [0047]), and an intermolecular cohesive force of the is larger than the 180-degree peeling adhesion force of the fourth layer (“cleanly removed” without “residue” remaining: e.g. ¶¶ [0005], [0006], [0009], [0020], [0023], [0027], [0047]).  
	In various examples, Guo identifies no residue after peeling the anti-sticking adhesive tape is advantageous (e.g. ¶¶ [0046] – [0057]), implying structural integrity of the anti-sticking adhesive tape is desirable.
	Therefore, in order to impart and/or ensure clean removal of the anti-sticking adhesive tape when appropriate, it would have been obvious to modify the anti-sticking adhesive tape Guo and Lee collectively suggest such that an intermolecular cohesive force of the first adhesive layer and an intermolecular cohesive force of the second adhesive layer both being larger than the 180-degree peeling adhesion force of the fourth layer.  While the first adhesive layer is not the adhesive layer which would face a mold, the examiner observes the structural integrity thereof is essential to the anti-sticking adhesive tape removing in one piece when peeled, particularly in view of the advantages Lee suggests for providing an adhesive layer corresponding to the second layer as claimed.
	Regarding claim 2, in addition to the limitations of claim 1, Guo discloses the fluorine-containing resin layer comprises, e.g., polytetrafluoroethylene resin (e.g. ¶¶ [0009], [0021], [0024], [0028], [0037]).  Lee similarly discloses polytetrafluoroethylene resin (e.g. p. 4, ¶ 3).
	Regarding claim 3, in addition to the limitations of claim 1, Guo discloses the fluorine-containing resin layer has a thickness of 5 to 30 µm (e.g. ¶¶ [0019], [0030]).  
	Guo’s thickness of the fluorine-containing resin layer overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 4, although Guo, Lee, and Stoner do not expressly enumerate a ratio of the 180-degree peeling adhesion force of the fourth layer to the bonding force between the first layer and the resin for molding of a composite material is in a range of 3 to 16, Guo’s anti-sticking adhesive tape exhibits 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the anti-sticking adhesive tape Guo, Lee, and Stoner disclose such that a ratio of the 180-degree peeling adhesion force of the fourth layer to the bonding force between the first layer and the resin for molding of a composite material is in a range of 3 to 16 in order to provide an anti-sticking adhesive tape which has proper bonding to a mold surface without sticking to the resin being molded.
	Regarding claim 6, in addition to the limitations of claim 1, the adhesive layer Guo discloses, which corresponds to the second adhesive layer, has a thickness of 10 µm to 30 µm (e.g. ¶¶ [0019], [0030]).
	Although Lee does not enumerate a thickness for the adhesive layer corresponding to the first adhesive layer, Lee does disclose means for adjusting the thickness of the first adhesive layer, e.g. passing a cloth between rollers depending on the desired overall thickness of an anti-sticking adhesive tape (e.g. Fig. 1, 2; p. 3, ¶¶ 3 – 7, 10 – 14; p. 3, ¶ 16, to p. 4, ¶ 2; p. 4, ¶¶ 7, 10 – 14, 16 – 18, 20 – 23; p. 
	Accordingly, in view of the usefulness for molding, it would have been obvious to provide the first adhesive layer with a thickness of 10 µm to 30 µm.
	Guo’s thicknesses for the adhesive layers overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 7, in addition to the limitations of claim 1, Guo discloses the reinforcing material layer is a glass fiber cloth layer, the glass fiber cloth having a thickness of 50 to 200 µm (e.g. ¶¶ [0019], [0030]).  Furthermore, the reinforcing material layer Stoner discloses is a glass fiber cloth layer modified by a silicon-containing agent which improves adhesion of an adhesive layer to the glass fiber cloth layer (“backing” 12 which is a “woven web” of, e.g., glass and having a “primer layer” 13 of a “silane primer or other silicone containing primer” applied thereto: e.g. ¶¶ [0024], [0025], [0027] – [0031]).
	Therefore, in order to improve adhesion of the first and second adhesive layers to the glass fiber cloth, it would have been obvious to modify Guo’s reinforcing material layer with a silicon-containing agent as Stoner suggests.
	Regarding claim 8, although Stoner is not specific as to the glass fiber cloth comprising 0.01 wt% to 2 wt% of the silicon-containing agent based on a weight of the glass fiber cloth, as discussed in the 35 U.S.C. 103 rejection of claim 1, adhesive and cohesive forces of the first and second layers provide a modified anti-sticking adhesive tape exhibiting clean removal without residue and durability, properties which Stoner suggests are improved with the silicon-containing agent.  Accordingly, one of ordinary skill in the art would have been motivated to determine a suitable amount of the silicon-containing agent to cooperate with the glass fiber cloth which provides and/or improves these feature. 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the anti-sticking adhesive tape Guo, Lee, and Stoner disclose such that the glass fiber cloth 
	Regarding claim 9, in addition to the limitations of claim 8, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 8, it would have been obvious to modify the anti-sticking adhesive tape Guo, Lee, and Stoner disclose such that the glass fiber cloth comprises 0.05 wt% to 0.5 wt% of the silicon-containing agent based on a weight of the glass fiber cloth in order to improve and/or ensure durability and clean removal of the anti-sticking adhesive tape.
	Regarding claim 10, although Guo, Lee, and Stoner do not enumerate a ratio of the intermolecular cohesive force of the first adhesive layer to the 180-degree peeling adhesion force of the fourth layer being 1.05 to 3, as noted in the 35 U.S.C. 103 rejection of claim 1, the anti-sticking adhesive tape advantageously exhibits clean removal from a mold surface, achievable by the anti-sticking adhesive tape remaining a unitary structure during removal.  Since the first adhesive layer is thus required to remain intact during removal, it would have followed the ratio of the intermolecular cohesive force of the first adhesive layer to the 180-degree peeling adhesion force of the fourth layer is greater than 1.  Furthermore, Guo describes how to alter the properties of the fourth layer which would have allowed one of ordinary skill in the art to determine and attain desirable adhesive properties thereof, as appropriate (e.g. ¶¶ [0011] – [0018], [0031] – [0035]).  Moreover, one of ordinary skill in the art would have understood tailoring of these features will depend on the resin being molded (Guo describes molding in prior art processes of resins generically: e.g. ¶¶ [0004], [0005]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the anti-sticking adhesive tape Guo, Lee, and Stoner disclose such that a ratio of the intermolecular cohesive force of the first adhesive layer to the 180-degree peeling adhesion force of the fourth layer being 1.05 to 3 in order to provide an anti-sticking adhesive tape exhibiting proper clean removal.
	Regarding claim 11, in addition to the limitations of claim 1, Stoner discloses the anti-sticking adhesive tape further comprises a release film on an adhesive layer for contacting a mold surface (“top 16: e.g. Fig. 3; ¶¶ [0019], [0039], [0040]).  Given Stoner states such a release film is “releasably compatible” with said adhesive layer (e.g. ¶ [0040]), one of ordinary skill in the art would have understood said release film is a temporary structure to be removed before applying an anti-sticking adhesive tape to a mold, thereby preventing adhesion of the adhesive layer to an unwanted adherend.
	Accordingly, in view of Guo’s adhesive layer corresponding to the claimed fourth adhesive layer serving a similar purpose to that of Stoner’s adhesive layer (e.g. ¶ [0024]), it would have been obvious to modify the anti-sticking adhesive tape to further comprise a release film on the fourth layer.
	Although Guo, Lee, and Stoner do not enumerate the total thickness of the anti-sticking adhesive tape in addition to the release film being 0.06 to 0.6 mm, Guo states the thicknesses are not particularly limiting so long as the anti-sticking adhesive tape is suitable for molding (e.g. ¶ [0030]).  The anti-sticking adhesive tape Guo discloses, i.e. that unmodified in view of Lee and Stoner, has an exemplary thickness ranging from 0.065 to 0.260 mm (sum of Guo’s layer thicknesses, converted to mm: e.g. ¶¶ [0019], [0030]).  Since the release film is not a permanent structure in the anti-sticking adhesive tape, it would have followed the thickness of the release film is dictated by its suitability for its temporary use, which Stoner suggests is thin in order to allow for rolls to be formed from an anti-sticking adhesive tape (per coating weights of 0.1 to 15 gsm: e.g. ¶¶ Fig. 1; ¶¶ [0011], [0019], [0040]).  That is to say, the thickness of the release film should not raise the thickness of the anti-sticking adhesive tape including the release film excessively beyond the 0.260 mm maximum of the anti-sticking adhesive tape without the release film in order maintain suitability for rolling.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in order to provide an anti-sticking adhesive tape which can be rolled while also being suitable for molding, it would have been obvious to have the total thickness of the anti-sticking adhesive tape in addition to the release film be 0.06 to 0.6 mm.
	Regarding claim 12, in addition to the limitations of claim 1, Guo seeks to solve issues in the prior art with respect to resin molding, as exemplified by the resin for molding of a composite material being an epoxy resin (e.g. ¶¶ [0004], [0005] identify prior art issues rectified by Guo’s invention, e.g. ¶¶ [0008], 
	Regarding claim 16, although Guo, Lee, and Stoner do not expressly enumerate a ratio of the 180-degree peeling adhesion force of the fourth layer to the bonding force between the first layer and the resin for molding of a composite material is in a range of 3 to 16, Guo’s anti-sticking adhesive tape exhibits strong anti-adhesive properties so that it may be used repeatedly before removing the anti-sticking adhesive tape from the mold (e.g. ¶¶ [0008], [0024]).  In view of the modifications discussed in the 35 U.S.C. 103 rejection of claim 1 to improve integrity and cohesion of the adhesive layers, one of ordinary skill in the art would have understood the importance of providing, and determining, a suitable extent to which the 180-degree peeling adhesion force of the fourth layer exceeds the bonding force between the first layer and the resin being molded.  For example, Guo describes how to alter the properties of the fourth layer which would have allowed one of ordinary skill in the art to determine and attain desirable adhesive properties thereof, as appropriate (e.g. ¶¶ [0011] – [0018], [0031] – [0035]).  Additionally, Guo describes avoidance of pinholes in the first layer which allow for resin to penetrate, and therefore adhere to, the anti-sticking adhesive tape (e.g. ¶¶ [0006], [0024]), thus providing at least one avenue to further affect the ratio the 180-degree peeling adhesion force of the fourth layer to the bonding force between the first layer and the resin for molding of a composite material.  Moreover, one of ordinary skill in the art would have understood tailoring of these features will depend on the resin being molded (Guo describes molding in prior art processes of resins generically: e.g. ¶¶ [0004], [0005]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the anti-sticking adhesive tape Guo, Lee, and Stoner disclose such that a ratio of the 180-degree peeling adhesion force of the fourth layer to the bonding force between the first layer and the resin for molding of a composite material is in a range of 3 to 16 in order to provide an anti-sticking adhesive tape which has proper bonding to a mold surface without sticking to the resin being molded.
Regarding claim 18, in addition to the limitations of claim 2, the adhesive layer Guo discloses, which corresponds to the second adhesive layer, has a thickness of 10 µm to 30 µm (e.g. ¶¶ [0019], [0030]).
	Although Lee does not enumerate a thickness for the adhesive layer corresponding to the first adhesive layer, Lee does disclose means for adjusting the thickness of the first adhesive layer, e.g. passing a cloth between rollers depending on the desired overall thickness of an anti-sticking adhesive tape (e.g. Fig. 1, 2; p. 3, ¶¶ 3 – 7, 10 – 14; p. 3, ¶ 16, to p. 4, ¶ 2; p. 4, ¶¶ 7, 10 – 14, 16 – 18, 20 – 23; p. 5, ¶¶ 4, 5).  Moreover, Guo is not particularly limited with respect to thickness so long as it is suitable for molding (e.g. ¶ [0030]).  Given Guo’s adhesive layer has a thickness disclosed as suitable, one of ordinary skill in the art would have appreciated such a thickness complies with the utility of molding.
	Accordingly, in view of the usefulness for molding, it would have been obvious to provide the second adhesive layer with a thickness of 10 µm to 30 µm.
	Regarding claim 19, in addition to the limitations of claim 2, Guo discloses the reinforcing material layer is a glass fiber cloth layer, the glass fiber cloth having a thickness of 50 to 200 µm (e.g. ¶¶ [0019], [0030]).  Furthermore, the reinforcing material layer Stoner discloses is a glass fiber cloth layer modified by a silicon-containing agent which improves adhesion of an adhesive layer to the glass fiber cloth layer (“backing” 12 which is a “woven web” of, e.g., glass and having a “primer layer” 13 of a “silane primer or other silicone containing primer” applied thereto: e.g. ¶¶ [0024], [0025], [0027] – [0031]).
	Therefore, in order to improve adhesion of the first and second adhesive layers to the glass fiber cloth, it would have been obvious to modify Guo’s reinforcing material layer with a silicon-containing agent as Stoner suggests.
	Regarding claim 20, although Guo, Lee, and Stoner do not enumerate a ratio of the intermolecular cohesive force of the first adhesive layer to the 180-degree peeling adhesion force of the fourth layer being 1.05 to 3, as noted in the 35 U.S.C. 103 rejection of claim 1, the anti-sticking adhesive tape advantageously exhibits clean removal from a mold surface, achievable by the anti-sticking adhesive tape remaining a unitary structure during removal.  Since the first adhesive layer is thus required to remain intact during removal, it would have followed the ratio of the intermolecular cohesive force of the first adhesive layer to the 180-degree peeling adhesion force of the fourth layer is greater than 1.  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the anti-sticking adhesive tape Guo, Lee, and Stoner disclose such that a ratio of the intermolecular cohesive force of the first adhesive layer to the 180-degree peeling adhesion force of the fourth layer being 1.05 to 3 in order to provide an anti-sticking adhesive tape exhibiting proper clean removal.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, Lee, and Stoner as applied to claim 1 above, and further in view of Kigami (US 2017/0009115 A1).
	Regarding claim 5, in addition to the limitations of claim 1, Guo (e.g. ¶¶ [0011] – [0018], [0031] – [0035]), Lee (e.g. p. 3, ¶¶ 3 – 7, 10 – 14; p. 3, ¶ 16, to p. 4, ¶ 2; p. 4, ¶¶ 7, 10 – 14, 16 – 18, 20 – 23; p. 5, ¶¶ 4, 5), and Stoner e.g. ¶¶ [0006] – [0008], [0017], [0020], [0022], [0023], [0025] – [0027], [0032] – [0038]) collectively disclose the first adhesive layer and the second adhesive layer are silicone resin layers per the correspondences discussed in the 35 U.S.C. 103 rejection of claim 1.
	Although Guo, Lee, and Stoner are not specific as to the silicone resin layers having a gel rate of 30 to 60%, this feature would have been obvious in view of Kigami.
	Kigami discloses adhesive tapes comprising adhesive layers, the adhesive layers comprising silicone resins having a gel fraction of 40 to 60% (e.g. ¶¶ [0030], [0031]).  Kigami’s silicone resins have high adhesive capacity in high temperature environments (e.g. ¶¶ [0005], [0010], [0014], [0022], [0025], [0033], [0036], [0037]).  Guo states resins molded using the anti-sticking adhesive tape are demolded at high temperatures (e.g. ¶¶ [0008], [0024]).

	Kigami’s gel fraction lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, Lee, and Stoner as applied to claim 2 above, and further in view of Kigami.
	Regarding claim 17, in addition to the limitations of claim 2, Guo (e.g. ¶¶ [0011] – [0018], [0031] – [0035]), Lee (e.g. p. 3, ¶¶ 3 – 7, 10 – 14; p. 3, ¶ 16, to p. 4, ¶ 2; p. 4, ¶¶ 7, 10 – 14, 16 – 18, 20 – 23; p. 5, ¶¶ 4, 5), and Stoner e.g. ¶¶ [0006] – [0008], [0017], [0020], [0022], [0023], [0025] – [0027], [0032] – [0038]) collectively disclose the first adhesive layer and the second adhesive layer are silicone resin layers per the correspondences discussed in the 35 U.S.C. 103 rejection of claim 1.
	Although Guo, Lee, and Stoner are not specific as to the silicone resin layers having a gel rate of 30 to 60%, this feature would have been obvious in view of Kigami.
	Kigami discloses adhesive tapes comprising adhesive layers, the adhesive layers comprising silicone resins having a gel fraction of 40 to 60% (e.g. ¶¶ [0030], [0031]).  Kigami’s silicone resins have high adhesive capacity in high temperature environments (e.g. ¶¶ [0005], [0010], [0014], [0022], [0025], [0033], [0036], [0037]).  Guo states resins molded using the anti-sticking adhesive tape are demolded at high temperatures (e.g. ¶¶ [0008], [0024]).
	Therefore, in order to improve and/or ensure adhesion at the temperatures of use, it would have been obvious to modify the silicone resin layers of the anti-sticking adhesive tape Guo, Lee, and Stoner disclose to have a gel rate of 40 to 60% as Kigami suggests.	
	Kigami’s gel fraction lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783